Exhibit 26(d)(4): Adjustable Term Insurance Rider (Form no. R2035-10/10) adjustable term insurance rider This Adjustable Term Insurance Rider (this “Rider”) is part of the policy to which it is attached (your “Policy”), provided it is listed in the Additional Benefits and Riders Schedule of your Policy. It is effective on the Rider Effective Date, which is the later of the Policy Date or the Monthly Processing Date after we approve your application for this Rider. Unless expressly changed by this Rider, the terms and conditions of your Policy remain the same and apply to this Rider. The terms used in this Rider have the same meaning as in your Policy. This Rider has the same owner, Insured and beneficiary as your Policy. This Rider does not participate in our surplus earnings and it has no cash or loan value. cost Cost of Insurance. On each Monthly Processing Date this Rider is in effect, we deduct the Rider’s cost of insurance charge from your Policy’s Account Value. We will determine the cost of insurance rates from time to time and these may differ from the cost of insurance rates applicable to your Policy. We will base the cost of insurance rates for this Rider on the Age, gender and risk class of the Insured as of the Rider Effective Date, as well as the length of time since that date. The cost of insurance for this Rider is calculated each month by multiplying the monthly cost of insurance rate by the Adjustable Term Death Benefit (in thousands). The guaranteed maximum cost of insurance rates per $1,000.00 of death benefit from this Rider are shown in the Adjustable Term Insurance Rider Table of Guaranteed Rates Schedule in your Policy. DESCRIPTION OF BENEFITs Adjustable Term Death Benefit. Subject to the terms of this Rider, we will pay the beneficiary the Adjustable Term Death Benefit in effect on the date of the Insured’s death. The amount of the Adjustable Term Death Benefit is the difference between the Total Death Benefit and the Base Death Benefit under your Policy. In no event will the Adjustable Term Death Benefit be less than zero while your Policy is in force. Policy loan activity does not increase or decrease your Adjustable Term Death Benefit. If a partial withdrawal of your Policy’s Net Account Value reduces the Stated Death Benefit, it will also reduce the Target Death Benefit for the current policy year and all future policy years by an equal amount. Any reduction in death benefit will occur as of the Valuation Date after we approve your partial withdrawal request.
